        Case 5:16-cv-00369-JM-BD Document 126 Filed 08/25/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION


 CHARLES E. HAMNER, ADC#143063                                                         PLAINTIFF

 v.                                 CASE NO. 5:16-CV-00369-JLH-BD

 KEITH WADDLE                                                                         DEFENDANT

                            NOTICE OF SCHEDULING CONFLICT

        Comes now the Defendant, Keith Waddle, by and through his attorneys, Arkansas Attorney

General Leslie Rutledge and Assistant Attorney General Maryna O. Jackson, and for his Notice of

Scheduling Conflict states as follows:

        1.      On June 26, 2020, the Court scheduled this case for trial starting on February 8,

2021. (D.E. 125). Counsel for Defendant has another trial that is scheduled to start on the same

day in Cater v. Arkansas Department of Correction, Case No. 5:18-cv-00047-DPM. In Cater, on

May 4, 2020, the court scheduled the trial to start on February 8, 2021. (D.E. 55).

        2.      Because the Cater trial was scheduled first, Defendant respectfully asks this Court

to reschedule trial in this case.

                                                     Respectfully submitted,

                                                     Leslie Rutledge
                                                     Attorney General


                                              By:    Maryna O. Jackson
                                                     Maryna O. Jackson
                                                     Arkansas Bar No. 2009111
                                                     Assistant Attorney General
                                                     323 Center Street, Suite 200
                                                     Little Rock, Arkansas 72201
                                                     Telephone: (501) 683.3296
                                                     Fax: (501) 682.2591
                                                     maryna.jackson@arkansasag.gov
       Case 5:16-cv-00369-JM-BD Document 126 Filed 08/25/20 Page 2 of 2




                                                    Attorneys for Keith Waddle


                               CERTIFICATE OF SERVICE

        I, Maryna O. Jackson, Assistant Attorney General, hereby certify that on August 25, 2020,
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, which shall
send notification of such filing to any CM/ECF participants.
                                                    Maryna O. Jackson
                                                    Maryna O. Jackson




                                               2
